DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (PGPUB: 20190042870) in view of Zhang (PGPUB: 20190122075).

Regarding claim 1, and 13-14, Chen teaches a medical information processing system comprising:
a first processing circuitry (see Fig. 89, paragraph 303, where the visual data is compressed by a first device); and  
5a second processing circuitry (see Fig. 24C, item 2412, paragraph 289, decompression engine), 
the first processing circuitry being configured to output intermediate data with a quantity less than that of third medical image data by inputting the third medical image data (see Fig. 89, item 8902) to a compression model (see Fig. 89, paragraph 303, where the visual data is compressed by a first device. For example, the first device may be one of a plurality of devices in a distributed computing network, such as a sensor that captured the visual data and/or another edge device near that sensor. Moreover, the first device may compress the visual data using any suitable compression technique(s)) including an input layer and a middle layer from two trained models obtained by dividing, on the basis of the middle layer, a trained model which 10includes the input layer having a first number of nodes (see Fig. 89, paragraph 305, each device that receives some form of the compressed visual data may perform a particular stage of processing on the compressed data. Moreover, each stage of processing may be performed using a different convolutional neural network (CNN) trained to analyze different types of visual data (e.g., compressed visual data, raw visual data, and/or some combination of both)), an output layer having a second number of nodes, and the middle layer that is interposed between the input layer and the output layer and has a number of nodes less than the first number of nodes and the second number of nodes (see Fig. 24C, items 2405a and 2405b), and has been trained such that second image data is output from the output layer by inputting first image data to the input layer (see Fig. 24C items 2405a-2405c), 15the second processing circuitry being configured to output fourth image data with a quantity greater than that of the intermediate data by inputting the intermediate data acquired from the first processing circuitry via a network to an expansion model including the output layer from the two trained models (see Fig. 24A-24C, paragraph 278, image and video is often compressed before transmission (e.g., from the pixel domain to a compressed domain), and subsequently decompressed after transmission (e.g., back to the pixel domain) before any processing can be performed, such as deep learning using neural networks). 
However Chen does not expressly teach trained medical image. 
Zhang teaches that the first data 402 can correspond to, for example, the first portion of the medical imaging data (e.g., the first data from the medical imaging data that is associated with the first class). In an embodiment, the auto-encoder 404 can be included in the auto-encoder component 104. In another embodiment, the auto-encoder 404 can be in communication with the auto-encoder component 104; the encoder of the auto-encoder 404 can generate a compressed version of the reconstructed image data 406. The decoder of the auto-encoder 404 can learn to reconstruct the first data 402 during training of the auto-encoder 404 based on the compressed version of the reconstructed image data 406. Furthermore, in an embodiment, the auto-encoder 404 can compare the reconstructed image data 406 to the first data 402 to determine loss function data indicative of a loss function for the auto-encoder 404 (see Fig. 4, paragraph 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen by Zhang for providing the first data 402 can correspond to, for example, the first portion of the medical imaging data and the decoder of the auto-encoder 404 can learn to reconstruct the first data 402 during training of the auto-encoder 404 based on the compressed version of the reconstructed image data 406, as teaching trained medical image. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the 
 
20Regarding claim 2, the combination teaches wherein the second medical image data is the same as the first medical image data (see Chen, Fig. 24C, data input to 2405b and 2412).  

Regarding claim 3, the combination teaches wherein the second medical image data is obtained by performing processing on34 at least a part of the first medical image data (see Fig. 24C, item 2404).  

Regarding claim 4, the combination teaches wherein the first medical image data is image data corresponding to an area 5including a first part and a second part, and the second medical image data is obtained by performing processing of making a definition different in the first part and the second part on the first medical image data (see Chen, Fig. 24C, items 2405a and 2405b, paragraph 288).  


Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/